IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-49,491-02


EX PARTE RONALD KEITH LASTER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 94-01-00023-CR IN THE 284TH DISTRICT COURT
FROM MONTGOMERY COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Pursuant to a plea agreement, Applicant was convicted of
aggravated assault and sentenced to ten years' imprisonment, suspended to ten years' community
supervision, in 1995.  Applicant's supervision was revoked in 1998, and the sentence of ten years'
confinement was imposed.
	Applicant filed a previous application for relief pursuant to Article 11.07 challenging the revocation. 
This Court denied relief on June 13, 2001.  Applicant filed this application in the district court on June 11,
2007, challenging: (1) the validity of a nunc pro tunc judgment that was entered after the previous
application was filed; and (2) the revocation.
	Applicant's challenge to the nunc pro tunc judgment fails to allege a cognizable complaint.  See
Ex parte Pena, 71 S.W.3d 336 (Tex. Crim. App. 2002).  It is denied.  Applicant's claims challenging the
revocation were or could have been raised in his previous application.  They are dismissed pursuant to Tex.
Code Crim. Pro., art. 11.07, §4(a)-(c).

Filed: September 12, 2007
Do not publish